IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SUNTERRA DISTRIBUTION, LEC,
Plaintiff,
VS. Civil Action No. 3:18-CV-2783-S
CASTROS DISTRIBUTION LLC, a/k/a
CASTRO PRODUCE, and DIMAS
CASTRO, individually,
Defendant.

0G0 GOR GOD UGN GOD Gb OGD GD

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the
Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Conclusions of the Court.

The Plaintiffs’ Motion for Default Judgment Against Defendants, filed December 27, 2018
(doc. 13), is hereby GRANTED. By separate judgment, the plaintiff will be awarded the relief it
seeks in its motion.

SO ORDERED.

SIGNED September /9, 2019.

Kha Slo

UNITED STATES DISTRICT JUDGE

 
